Citation Nr: 1036393	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  04-03 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to nonservice-connected pension benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The Veteran had active military service from August 1973 to 
October 1978.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  
By that rating action, the RO denied the Veteran's claims of 
entitlement to service connection for hepatitis C and nonservice-
connected VA pension benefits.  The Veteran appealed the RO's 
July 2003 rating action to the Board.  Jurisdiction of the claims 
files currently resides with the Chicago, Illinois RO.

In March 2007, the Board remanded the service connection and 
pension claims on appeal to the RO for additional development.  
The requested development has been accomplished and the case has 
returned to the Board for appellate consideration. 


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence of 
record reflects that the Veteran's current diagnosis of hepatitis 
C is not related to his period of active military service but is 
secondary to polysubstance abuse, which is a risk factor for 
hepatitis C and is considered to be willful misconduct. 

2.  The Veteran is 56 years of age and had active military 
service for more than 90 days during the Vietnam era.

3.  The Veteran has two years of college education.

4.  The Veteran has occupational experience as a skilled chef and 
in other semi-skilled work.  He is currently employed as a cook 
at a national grocery store chain. 

5.  The Veteran has been diagnosed with hepatitis C and HIV that 
have been found to have been secondary to polysubstance abuse, 
which is considered to be willful misconduct. 

6.  The Veteran's other primary nonservice-connected disabilities 
that are not a result of his own willful misconduct include 
hypertension and genital herpes.

7.  The Veteran's disabilities are not productive of total 
disability, and are insufficient to preclude the average person 
from following a substantially gainful occupation.

8.  In light of his age, education, and occupational history, the 
Veteran is not unemployable by reason of disability


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2009).

2.  The criteria for entitlement to a permanent and total 
disability rating for nonservice-connected pension purposes have 
not been met.  38 U.S.C.A. §§ 1502, 1521, 5107(b) (West 2002 & 
Supp 2010); 38 C.F.R. §§ 3.1(n), 3.340, 3.342(a), 4.15, 4.16, 
4.17 (2009).









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record that is necessary to substantiate the 
claim.  The claimant should be informed as to what portion of the 
information and evidence VA will seek to provide, and what 
portion of such the claimant is expected to provide.  Proper 
notification must also invite the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  See, also, the United 
States Court of Appeals for Veterans Claims (Court) decision in 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 
(2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., statements or 
supplemental statements of the case), was required.  The Federal 
Circuit further held that such a letter should be sent prior to 
the appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal. Id.

In post-adjudication letters, dated in March 2004 and August 
2007, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his service 
connection and pension claims decided in the decision below.  The 
RO also specified what information and evidence must be submitted 
by him, what information and evidence will be obtained by VA, and 
the need for him to advise VA of or submit any further evidence 
that pertains to the above-cited claims. 

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may 
proceed with adjudication of a claim if errors in the timing or 
content of the VCAA notice are not prejudicial to the claimant.  
Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Here, complete VCAA notice as to the service connection and 
pension claims on appeal was not provided until after the 
appealed June 2003 rating decision was issued.  However, the 
Veteran was not prejudiced from this timing error because the RO 
readjudicated these claims, in a February 2008 Supplemental 
Statement of the Case.  Thus, the Board finds that the essential 
fairness of the adjudication process was not affected by the VCAA 
timing error.  Mayfield, supra.

Concerning the service connection and pension claims on appeal, 
on March 3, 2006, during the pendency of the appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection claim 
(those five elements include:  Veteran status, existence of a 
disability, connection between the Veteran's service and that 
disability, degree of disability, and effective date pertaining 
to the disability).  An August 2007 letter informed the Veteran 
of the Dingess elements.

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his service connection and pension claims decided in 
the decision below.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159.  Here, the Veteran's service treatment records (STRs) have 
been associated with the claims files.  Post- service VA and 
private treatment and examination reports, along with statements 
of the Veteran and his representative, have also been obtained 
and associated with the claims files.

In December 2007, pursuant to the Board's March 2007 remand 
directives, VA examined the Veteran to determine the etiology of 
his hepatitis C, and to determine whether the Veteran was 
permanently and totally disabled due to disabilities that were 
not the result of willful misconduct.  A copy of the December 
2007 VA examination report has been associated with the claims 
files.  The Board finds that the VA has met its duty to assist 
the Veteran in obtaining a medical examination. 

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's March 2007 Remand 
directives for the service connection and pension claims decided 
in the decision below.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 
1377 (2002).

The Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.

II. Merits Analysis

(i) Service Connection Claim-Hepatitis C

The Veteran maintains that his hepatitis C is not related to any 
specific incident or injury during service (italics added for 
emphasis).  He has alleged that his only risk factors are drug 
use and high-risk sexual activity.  

Service connection may be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Hickson v. West, 12 Vet. App. 247, 
252 (1999).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
elements discussed above.  Savage, 10 Vet. App. at 495-496.  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service. 
38 C.F.R. § 3.303(d).

Lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection." Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 
3.159(a)(2).  In this regard, the Court recently emphasized that, 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation. In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

The preponderance of the competent and probative evidence of 
record reflects that the Veteran's current diagnosis of hepatitis 
C is not related to, or had its onset during, military service 
but is secondary to polysubstance abuse, which is a risk factor 
for hepatitis C and is considered to be willful misconduct. 

The Veteran maintains that his hepatitis C is not related to any 
specific incident or injury during service (italics added for 
emphasis).  He has alleged, however, that his only risk factors 
are drug use and high-risk sexual activity.  

A review of the Veteran's STRs reveals no evidence of complaints 
of, or treatment for, hepatitis C.  STRs are also negative for 
risk factors of hepatitis C, such as blood transfusions, organ 
transplants, tattoos, body piercings, or exposure to contaminated 
blood products.  A May 1975 Report of Medical History reflects 
that the Veteran reported that he had contracted a venereal 
disease, such as syphilis, gonorrhea.  A June 1978 separation 
examination report shows that all of the Veteran's systems were 
evaluated as "normal" with the exaction of the anus and rectum, 
which were positive for hemorrhoids.  There was no documentation 
for, or diagnosis of, hepatitis C.  Overall, the lack of a 
specific diagnosis of hepatitis C during service and the absence 
of any residuals upon separation provides evidence against the 
claim. 

Post-service VA treatment and examination reports, dated from the 
1994 to 2007, reflect long-term addiction to illegal drugs, in 
particular, cocaine.  An initial post-service diagnosis of 
hepatitis C was entered in June 1995.  Subsequent VA treatment 
records show treatment for hepatitis C.  Although the Veteran is 
competent to report a diagnosis of, and treatment for, hepatitis 
C since service discharge, the Veteran's lay statements as to 
continuity of symptomatology are outweighed by the available 
medical evidence showing no complaints or objective indication of 
any hepatitis C for several decades after service discharge.  See 
Barr, supra, 21 Vet. App. at 310; see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (2006) (finding that the Board may weigh the 
absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence).  

Furthermore, the Federal Circuit has determined that such a lapse 
of time is an important factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 
1332 (Fed. Cir. 2000).  Overall, service connection may not be 
established for hepatitis C based on chronicity in service or 
post-service continuity of symptomatology for disorder seen in 
service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.

As to a nexus between the Veteran's current hepatitis C and his 
active military service, no medical evidence supports this 
assertion.  See Boyer v. West, 210 F.3d 1351.  On the contrary, a 
December 2007 VA examiner concluded, after a review of the claims 
files and physical evaluation of the Veteran, that his current 
diagnosis of hepatitis C was secondary to polysubstance abuse.  
There is no other medical opinion of record, private or VA, that 
refutes the December 2007 VA examiner's conclusion and that is 
supportive of claim.  Thus, the Board finds that the 
preponderance of the competent and probative post-service medical 
evidence of record is against the claim for service connection 
for hepatitis C because they reveal a diagnosis of hepatitis C 
years after service with no connection to service, but to 
polysubstance abuse, which is considered to be willful misconduct 
barring service connection.  See 38 C.F.R. §§ 3.1(n), 3.301 
(2009). 

(ii) Pension Benefits

The Veteran seeks VA pension benefits due to nonservice- 
connected disability which is permanent and total in nature.  
However, the evidence shows that although he is otherwise 
qualified, his disabilities do not meet or more nearly 
approximate the level of impairment required for a grant of 
pension.  Accordingly, the claim will be denied.

Subject to income and estate limitations, pension is payable to a 
Veteran who has served for 90 days or more during a period of war 
and who is permanently and totally disabled from non-service-
connected disability which is not the result of his own willful 
misconduct.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. §§ 3.2(f), 
3.23, 3.3 (2009).  In this case, the Veteran satisfies the 
requirement of serving during a period of war, the Vietnam era.  
Moreover, aside from a job as a cook at a local grocery store, he 
does not have any other current income or assets.  Therefore, he 
does not exceed the income and estate limitations which would 
preclude his receipt of pension.  Accordingly, the issue of 
entitlement to VA pension turns on whether he is permanently and 
totally disabled.

VA considers a Veteran to be permanently and totally disabled if 
he is a patient in a nursing home for long-term care due to 
disability, or determined to be disabled for Social Security 
Administration purposes.  38 U.S.C.A. § 1502.  In this context, 
nursing home care does not include care in a VA domiciliary.  38 
U.S.C.A. § 101(28).  In addition, a disability pension is payable 
to each Veteran who meets the wartime service requirements and 
who is 65 years of age or older.  See 38 U.S.C.A. § 1513.

In this case, however, the Veteran is 56 years of age. Although 
he is or has been a patient in a VA domiciliary, he is not a 
patient in a nursing home for long-term care due to disability 
nor is he in receipt of Social Security Disability benefits. 
Therefore, a permanent and total disability rating for pension 
purposes is not warranted on any of those bases.  However, that 
finding does not end the inquiry. The Board must consider whether 
the Veteran is, in fact, unemployable.

For the purposes of pension cases, the Court has provided an 
analytical framework for determining whether a Veteran is 
unemployable.  See Brown v. Derwinski, 2 Vet. App. 444 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Talley v. 
Derwinski, 2 Vet. App. 282 (1992).  The holdings in those cases 
are to the combined effect that the VA has a duty to ensure: that 
an appropriate rating for each disability of record is assigned 
using the approach mandated by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); that the "average person" and "unemployability" 
tests are both applied; and that if the benefit may not be 
awarded under the "average person" or "unemployability" tests, a 
determination is made as to whether there is entitlement to 
nonservice- connected disability pension on an extra- schedular 
basis.

The average person or "objective" test is rooted in 38 U.S.C.A. § 
1502(a)(1) and 38 C.F.R. § 4.15, and mandates that total 
disability will be found to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation, provided that the impairment is reasonably 
certain to continue throughout the life of the disabled person.

The unemployability or "subjective" test arises from 38 U.S.C.A. 
§ 1521(a), and 38 C.F.R. §§ 3.321(b)(2) and 4.17, and mandates 
that where it is shown that the appellant's disabilities meet the 
percentage requirements of 38 C.F.R. § 4.16, and are permanent in 
nature, a determination should be made as to whether such 
disabilities render him or her incapable of substantially gainful 
employment. If so, the Veteran again meets the requirements of 
the law for the benefit at issue.  To meet the percentage 
requirements of 38 C.F.R. § 4.16, the Veteran must suffer from 
one disability ratable at 60 percent or more, or two or more 
disabilities where one of the disabilities is ratable at 40 
percent or more, and the combined rating for all of the 
disabilities is 70 percent or more.  Finally, where the Veteran 
does not meet either the "average person" or "unemployability" 
tests, a determination is required as to whether the Veteran 
should be granted entitlement to nonservice-connected disability 
pension on an extra-schedular basis, pursuant to the provisions 
of 3.321(b)(2) on the basis that he or she is unemployable by 
virtue of age, occupational background, or other related factors.

In this case, the Veteran reports that he has two years of 
college education.  He also reports an occupational history as a 
skilled chef and in other semi-skilled jobs.  The evidence shows 
that he is disabled primarily due to drug and alcohol dependence.  
However, because such dependence is considered to be the result 
of his own willful misconduct, it is not applicable to a 
determination of whether he is permanently and totally disabled 
for pension purposes.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 
3.1(m), 3.301(d).

The Board notes that several of the Veteran's disabilities are 
due to his willful misconduct: polysubstance drug abuse, 
hepatitis C and HIV, as indicated in a December 2007 VA 
examination report.  As noted above, pension benefits are payable 
for permanent and totally disabling disabilities not the result 
of the Veteran's own misconduct.  38 C.F.R. § 3.342.  As the 
Veteran's hepatitis C and HIV are the result of his polysubstance 
drug abuse, they are residuals of his willful misconduct and are 
not to be considered for pension purposes.  Id.  Regardless, 
there is no indication in the record that they are totally and 
permanently disabling.  

In addition to Hepatitis C and HIV, which have been found to have 
been secondary to polysubstance drug abuse and, thus, willful 
misconduct, the Veteran has non-service-connected disabilities, 
as determined by a December 2007 VA examiner, including  
hypertension and genital herpes, in remission.  Collectively, the 
RO has rated the above-cited disabilities as noncompensably 
disabling, and the Veteran has not challenge these evaluations.  
Although the Veteran has received extensive treatment for drug 
dependence, particularly through the VA, and is currently 
residing in a rehabilitation home, the preponderance of the 
evidence shows the above-cited hypertension and genital herpes 
are neither permanently nor totally disabling.  In fact, the 
December 2007 VA examiner determined that there were no 
complications of hypertension and the Veteran's genital herpes 
were noted to have been in remission.  

The preponderance of the competent and probative evidence of 
record also shows that such disabilities do not preclude him from 
obtaining or maintaining substantially gainful employment.  
Significantly, the Veteran indicated in December 2007 that he was 
currently employed as a cook at a national grocery store chain.  
Moreover, the December 2007 VA examiner concluded that the 
Veteran was not permanently and totally disabled due to 
disabilities that were not the result of his willful misconduct.  
The examiner determined that the Veteran was able to perform 
desk-type work.  Id.  The only reports to the contrary come from 
the Veteran; however, he has submitted no documentary evidence in 
support of his position.

For the reasons stated above, the Board finds that the criteria 
for a permanent and total disability rating are not met, and that 
the preponderance of the competent and probative evidence is 
against the claim of entitlement to pension benefits. 
Accordingly, the appeal is denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

In arriving at this decision, the Board has also considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extra-schedular rating for pension purposes.  The evidence, 
however, does not show such an exceptional or unusual disability 
picture, with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to render 
impractical the application of the regular schedular standards in 
rating any of those disabilities.  38 C.F.R. § 3.321(b)(1) 
(2009).  Absent competent evidence to the contrary, the Board 
finds no reason for further action under 38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for hepatitis C is denied. 

Entitlement to nonservice-connected pension benefits is denied. 



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


